STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0629
VERSUS

CHARLES SMOOT AUGUST 29, 2022
In Re: Charles Smoot, applying for supervisory writs, 22nd

Judicial District Court, Parish of Washington, No. 18-
CR10-140295.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. This application appears to be filed in this
court in the first instance. Relator should seek relief in the
district court.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

asvl)

DEPUTY CLERK OF COURT
FOR THE COURT